Citation Nr: 0612384	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  03-19 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left 
ear hearing loss.  

2.  Entitlement to special monthly pension (SMP) based on a 
need for regular aid and attendance or due to being 
housebound.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
November 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2002 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  In September 2004, the Board remanded the claim for 
additional evidentiary development, and it has now been 
returned to the Board for further appellate consideration.  

It is note that nonservice-connected pension was granted in 
the March 2002 rating decision.  


FINDINGS OF FACT

1.  In a September 1977 decision and again in April 1999, the 
RO denied service connection for a left ear hear hearing 
loss.  The veteran was notified of his procedural appellate 
rights by an April 1999 letter; however, he did not appeal 
the decision.  

2.  Evidence submitted since the April 1999 rating decision 
either does not bear directly and substantially upon the 
specific matter under consideration, is cumulative or 
redundant, or it is not by itself or in connection with 
evidence previously assembled so significant that it must be 
considered in order to fairly decide the merits of the claim.  

3.  The veteran has the following nonservice-connected 
disabilities: depression and PTSD, fibromyalgia, degenerative 
disc disease (DDD) at C4-5, DDD at L5-S1, a history of Bell's 
palsy, and a history of Lyme disease.  The combined 
disability evaluation is 80 percent.  

4.  The veteran is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; and is not a patient in a nursing home because of 
mental or physical incapacity.  

5.  It is not shown by the probative evidence that the 
veteran is bedridden; or is unable to dress/undress himself, 
keep himself clean and presentable, feed himself, or attend 
to the wants of nature without the care and assistance of 
another person on a regular basis; or is so physically or 
mental incapacitated that he requires assistance on a regular 
basis to protect himself from hazards or dangers incident to 
his daily environment.  

6.  It is not shown that the veteran's disabilities 
substantially restrict him to his dwelling, the immediate 
premises, or a ward or clinical area of an institution.  


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of 
entitlement to service connection for left ear hearing loss 
has not been received.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156(a) (2005).  

2.  The criteria for entitlement to SMP based on the need for 
regular aid and attendance or by reason of being housebound 
have not been met.  38 U.S.C.A. §§ 1502, 1521, 5107 (West 
2002); 38 C.F.R. §§ 3.351, 3.352 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The Board notes here that VCAA letters were sent to the 
veteran in September 2001, prior to the March 2002 rating 
decision which denied the claims on appeal which identified 
the left ear issue as entitlement to service connection.  He 
was issued a SOC in April 2003 and an SSOC in February 2006, 
both of which included discussion and recitation of the duty 
to notify and assist regulations.  In June 2005, he was 
issued another VCAA letter which specifically covered the 
requirements for new and material evidence.  Thus, the 
veteran was provided notice of what was required for new and 
material evidence to reopen his claim for hearing loss in the 
left ear as well in what would be required to substantiate a 
claim for service connection for hearing loss of the left ear 
by way of the September 2001 and June 2005 letters.  

Additionally, these letters notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from any private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  
The Board therefore finds that the notice requirements of the 
new law and regulation have been met.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 C.F.R. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonable contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is warranted.  Id.  

In the present appeal, as indicated above, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  Despite the inadequate 
notice provided to the veteran on these latter two elements, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  
Additionally as to the service connection/new and material 
issue, it is concluded that the veteran has been notified of 
the evidence and information that is necessary to reopen the 
claim and of the evidence and information that is necessary 
to establish entitlement to the underlying claim for benefit 
sought.  See Dingess Nicholson, supra and Kent v. Nicholson, 
No. 04-181 (U.S. Vet. App. March 31, 2006).  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, post service private and VA medical records, and 
statements from the veteran.  VA made all reasonable efforts 
to assist the claimant in the development of the claim and 
notified the veteran of the information and evidence 
necessary to substantiate the claim.  There is no indication 
of any relevant records that the RO failed to obtain.  It is 
noted that some of the treatment records in the claims file 
were obtained from the Social Security Administration.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  In addition to additional treatment documents of 
record, the claims file includes the report of a recent VA 
examination in December 2005.  The evidence of record is 
sufficient to make a decision without obtaining additional VA 
examinations.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

New and Material

The RO initially denied service connection for a left ear 
hearing loss in September 1977, and the veteran did not file 
a notice of disagreement.  At that time, the service medical 
records showed a medical history of chronic serous otitis 
media in the left ear with some hearing loss.  It was also 
noted that there was a plastic tube in the left ear.  
Audiometric findings included readings of pure tone 
thresholds of 25 decibels at 500 and 2000 HZ., 45 pure tone 
thresholds at 3000 HZ, 55 at 4000 HZ., and 50 at 6000 HZ.  
There is no record of treatment during service for an ear 
condition.  A separation examination report, other than a 
medical history document, is not of record.  The medical 
history document reflects that the veteran reported ear 
trouble.  The RO denied the claim in September 1977 noting 
that it was clear that the veteran had a left ear problem 
prior to service, and that there was no indication of 
aggravation while in service.  

In the April 1999 decision, the determined that new and 
material evidence had been submitted to reopen the claim, but 
service connection was denied.  At that time, the RO 
considered a private audiological report dated in January 
1993 which showed severe left ear hearing loss.  Also 
considered was a February 1999 statement by the veteran in 
which he noted that he injured his ear during service in a 
fall.  He said that the tube that was placed in his ear prior 
to service was removed soon after he entered service.  In an 
April 1999 letter, the veteran was notified of this decision 
and of his procedural and appellate rights.  He did not 
appeal this decision.  Thus, it is final.  38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).  

Decisions of the RO are final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2005).  
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  
Specifically, under 38 C.F.R. § 3.156(a), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  However, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001.  As the applicable law in 
this case is that which was in effect at the time of the last 
final denial in 1999, they are not applicable in this case.  

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

This appeal ensued when the RO determined in a March 2002 
rating decision that new and material evidence had not been 
submitted that was sufficient to reopen the claim.  The 
matter under consideration in this case is whether a left ear 
hearing loss was incurred, or aggravated during the veteran's 
active military service.  In order for the claim to be 
reopened, evidence must be presented, or secured, since the 
1999 determination which is relevant to, and probative of, 
the matter under consideration.  

The evidence associated with the file subsequent to the RO's 
April 1999 decision includes statements by the veteran and 
additional post service private and VA treatment records 
dated from 2000 through 2005.  His bilateral hearing loss was 
noted by way of medical history on a private May 2000 
psychiatric examination report.  His hearing loss was also 
noted on a VA document from October 2000 at which time he 
gave a long history of bilateral hearing loss.  He reported 
multiple hearing traumas, childhood ear infections, and 
military/occupational noise exposure.  Testing at this time 
also revealed bilateral hearing loss.  The veteran denied 
ear, nose, and throat problems when examined in December 
2005, and his hearing impairment was not noted at that time.  

Numerous statements dated subsequent to the 1999 are of 
record.  Pertinent to the current claim are assertions made 
by the veteran in April 2002.  At that time, he noted that he 
had ear problems prior to entrance into service.  He pointed 
out that the tube in his left ear was noted at his induction 
examination.  He also related that on one occasion he injured 
his ear during service when he hit his head on a marble 
floor.  He recalled that there was yellow drainage from his 
ear, and there was a ringing sensation.  He ultimately was 
discharged from service due to his ear problems.  

While the veteran's statements are presumed to be true, see 
Justus v. Principi, 3 Vet. App. 510, 513 (1992), his 
statements in this case, are essentially repetitive of 
previous statements made which were previously considered by 
the RO in 1999, and are therefore not new.  Primarily, his 
contention remains the same.  He claims that he has a left 
ear hearing loss of service origin or if preexisting, it was 
exacerbated during service.  This was primarily the veteran's 
contention at the time the RO previously denied the claim.  
Moreover, the veteran, as a lay person without medical 
training or expertise, is not qualified to offer opinions 
regarding diagnosis or etiology of medical conditions; as 
such, his or her opinions cannot constitute competent medical 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In 
Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted that 
lay persons are not competent to offer medical opinions and 
that such evidence does not provide a basis on which to 
reopen a claim for service connection.  Accordingly, in 
addition to not being new, the veteran's statements and 
annotations are not material to the issue.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).  

As noted above, postservice records added to the claims file 
subsequent to the most recent denial in 1999 include private 
and VA treatment records dated from 2000 through 2005.  It is 
concluded that these treatment records do not represent 
competent evidence that the veteran's preexisting left ear 
hearing loss was incurred in service or that the condition 
was aggravated beyond natural progression during service.  
They simply show continued post service left (and right) ear 
hearing loss.  The Court has held that medical evidence which 
merely documents continued diagnosis and treatment of 
disease, without addressing the crucial matter of medical 
nexus (i.e., a connection to an inservice event), does not 
constitute new and material evidence.  See Cornele v. Brown, 
6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 
280 (1994).  This evidence is not new and material.  

For these reasons, the Board finds that the evidence 
submitted in support of service connection for a left ear 
hearing loss since the 1999 RO decision is cumulative of 
evidence previously considered or does not bear directly and 
substantially upon the issue at hand, and in connection with 
the evidence previously of record, is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  The Board concludes that the evidence received 
since the April 1999 denial of service connection for a left 
ear hearing loss is not new and material, the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156(a).  

SMP

Under applicable criteria, a veteran of a period of war who 
is permanently and totally disabled, and who is in need of 
regular aid and attendance or is housebound, is entitled to 
increased pension.  38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 
C.F.R. § 3.351(a)(1) (2005).

To establish entitlement to SMP based on the need for regular 
aid and attendance, the veteran must be a patient in a 
nursing home on account of mental or physical incapacity; or 
be blind or so nearly blind as to have corrected visual 
acuity in both eyes of 5/200 or less or concentric 
contraction of the visual field to 5 degrees or less; or have 
a factual need for the regular aid and attendance of another 
person.  See 38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.351.

38 C.F.R. § 3.352(a) provides for the following basic 
considerations in determining the need for regular aid and 
attendance of another person: inability of claimant to dress 
or undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); inability of claimant to 
feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment.

"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.

It is not required that all of the above described disabling 
conditions be found to exist before a favorable rating may be 
made.  The particular personal functions that the claimant is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that the claimant is so helpless as to need regular 
aid and attendance, not that there is a constant need.  Id.

In Turco v. Brown, 9 Vet. App. 222 (1996) the CAVC held that, 
in order to be awarded SMP on the basis of the need for aid 
and attendance, the record must show at least one of the 
enumerated factors in § 3.352(a). Turco, supra, at 224.

In the case of a veteran entitled to pension who does not 
qualify for increased pension based on need of regular aid 
and attendance, an increase in the rate of pension is 
authorized where the veteran has certain additional severe 
disabilities or is permanently housebound. The requirement 
for this increase in pension will be considered to have been 
met where, in addition to having a single permanent 
disability rated as 100 percent disabling, the veteran (1) 
has additional disability or disabilities independently 
ratable at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems, or 
(2) is substantially confined as a direct result of his or 
her disabilities to his or her dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
area and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his or her lifetime.  38 U.S.C.A. §§ 1502, 1521; 
38 C.F.R. § 3.351.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed the evidence of record.  The veteran 
is permanently and totally disabled from the following 
nonservice-connected disabilities: depression and PTSD, 
fibromyalgia, degenerative disc disease (DDD) at C4-5, DDD at 
L5-S1, a history of Bell's palsy, and a history of Lyme 
disease.  The combined disability evaluation is 80 percent.  
The competent, probative evidence of record demonstrates that 
the veteran is not helpless or requires aid and attendance 
solely as a result of the disabilities recognized for pension 
purposes.

Section 3.351(b) defines the need for aid and attendance as 
"helplessness or being so nearly helpless as to require the 
regular aid and attendance of another person."  Section 
3.351(c), which is labeled "[a]id and attendance; criteria," 
establishes three alternative criteria that constitute 
helplessness.  Neither of the first two criteria under 
section 3.351(c) is applicable to this case, because the 
first provision deals with situations where the claimant is 
legally blind, 38 C.F.R. § 3.351(c)(1), and the second 
provision deals with situations where the claimant is 
confined to "a nursing home because of mental or physical 
incapacity."  38 C.F.R. § 3.351(c)(2).

The veteran does not contend, and the evidence does not show 
that he is legally blind or that he is confined to a nursing 
home because of mental or physical incapacity.  38 C.F.R. § 
3.351(c)(1)(2).

The third criterion, 38 C.F.R. § 3.351(c)(3), directs 
consideration pursuant to section 3.352(a).  The most 
probative evidence of record consists of private and VA 
records dated from 2000 through 2005 which show treatment for 
each of the nonservice-connected disabilities.  These records 
include an aid and attendance examination report dated in 
December 2005.  

In additional detail, the Board notes that private 
psychiatric evaluation in May 2000 resulted in diagnoses to 
include moderate and recurrent major depressive disorder.  
The veteran's complaints included chronic pain which he 
associated with having had Lyme disease.  He reported 
bilateral hearing, back problems, and severe and chronic 
exhaustion.  The record includes a VA social worker's 
statement from May 2001 in which it was noted that the 
veteran had been unemployed for several years.  

Numerous VA examinations were conducted in February 2002.  
The veteran's PTSD and depression were described as moderate.  
He related his depression to constant pain symptoms which he 
associated with Lyme disease.  On orthopedic examination, he 
showed significant limitation of range of motion of the 
cervical and lumbar spine.  Additional VA examination in 
February 2002 also showed that he had fibromyalgia, a history 
of Bell's palsy, and a questionable history of Lyme disease.  

At his December 2005 VA aid and attendance and housebound 
examination, the veteran was not accompanied by another 
person into the examination, but he said that his girlfriend 
drove him to be evaluated.  While he had a license, he 
generally did not drive.  The veteran gave a detailed 
description of his physical ailments to include fatigue and 
fibromyalgia with total body pain.  When asked as to what he 
was unable to do for myself, he said that he was not able to 
cook or do the dishes or do any of the household cleaning 
chores.  For a hobby he liked to ride his horse.  

Following a physical examination, the examiner opined that it 
was obvious that the veteran was able to dress and undress 
himself and keep himself clean and presentable.  He did not 
require any prosthetic or orthopedic appliances for 
disability.  He did not have loss of coordination in the 
upper or lower extremities, and he was able to protect 
himself from hazards or dangers incident to his daily 
environment.  He was not bedridden or blind.  The examiner 
noted that she reviewed the claims file.  

In this case, the above examination findings and conclusions 
constitute the competent, probative evidence.  The most 
recent examination findings are highly probative because the 
examiner had an opportunity to conduct an examination prior 
to rendering a medical opinion on the issue.  The 2005 VA 
examination is particularly probative of the issue because 
the examiner had an opportunity to review all the evidence of 
record in connection with the examination.  The Board also 
notes that the examination findings in the report is 
consistent with respect to the limitations resulting from the 
veteran's nonservice-connected disabilities.  The examiner 
concluded that the veteran does not require the aid and 
assistance of another person.  This evidence demonstrates 
that his nonservice-connected disabilities do not result in 
physical or mental impairment to such an extent that he needs 
assistance to protect him from the hazards in his daily 
environment.

The Board finds that the more probative evidence shows the 
veteran's disabilities for pension purposes have not shown 
that he is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less in both eyes, or concentric 
contraction of the visual field to 5 degrees or less, or is a 
patient in a nursing home because of physical or mental 
incapacity.  It establishes that he is not bedridden and his 
fibromyalgia and DDD have not resulted in loss of 
coordination of his extremities or extreme weakness with 
inability to attend to the wants of nature.  The evidentiary 
record further shows that the veteran is not confined to his 
dwelling and the immediate premises, or a ward or clinical 
area of an institution.  As noted above, he is able to 
independently care for his personal needs on a regular basis, 
and is not bedridden.

It is clear that the overwhelming medical findings, as well 
as the veteran's own statement, show that he does not meet 
the criteria for SMP based upon the need for aid and 
attendance or housebound benefits.  Consequently, the Board 
finds that his claim for SMP based upon the need for aid and 
attendance or on account of being housebound must be denied.  

Moreover, the Board has considered the doctrine of reasonable 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, the Board finds that the preponderance of 
the evidence is against the veteran's claim for SMP based 
upon the need for aid and attendance or on account of being 
housebound.  




ORDER

New and material evidence has not been submitted to reopen 
the claim of service connection for left ear hearing loss.  

SMP based on a need for regular aid and attendance or on 
housebound status is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


